Citation Nr: 0525879	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-35 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for right ear 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel 




INTRODUCTION

The veteran had active service from January 1974 to January 
1978.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted service connection 
for hearing loss in the right ear and assigned 
a noncompensable (i.e., 0 percent) rating retroactively 
effective from October 30, 2002, the date of receipt of the 
veteran's claim for this condition.  He wants an initial 
rating higher than 0 percent.  See Fenderson v. West, 
12 Vet. App. 119 (1999) (when the veteran appeals the initial 
rating assigned for his disability, just after establishing 
his entitlement to service connection for it, VA must 
consider his claim in this context - which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times 
during the pendency of his appeal).

Only the claim for a higher (i.e., compensable) initial 
rating for the right ear hearing loss is currently before the 
Board since the veteran did not perfect an appeal concerning 
the rating for his tinnitus - which the RO also service 
connected in that December 2002 decision.  See 38 C.F.R. 
§ 20.200 (2004).  That is to say, he only contested the 
rating for his right ear hearing loss in his August 2003 
notice of disagreement (NOD).  This was "[I]ssue #1" to 
which he specifically referred.  And although the October 
2003 statement of the case (SOC) addressed both claims, he 
again only referred to the rating for his right ear hearing 
loss ("Issue #1) when submitting his substantive appeal (VA 
Form 9) in November 2003.  So it appears he is only 
discontent with the initial rating for his hearing loss.

This case was previously before the Board in July 2004, at 
which time the Board remanded the case to the RO for further 
development and consideration.  The case since has been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  The veteran has level II hearing acuity in his right ear, 
and since his left ear is not service connected, it is 
presumed he has level I hearing acuity in that ear.


CONCLUSION OF LAW

The requirements are not met for a compensable rating for 
right ear hearing loss.  38 U.S.C.A. § 1155, 5103A, 5107(b) 
(West 2002);  38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.85, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

In this case, the November 2002 letter apprising the veteran 
of the provisions of the VCAA was sent prior to initially 
adjudicating his claim in December 2002.  So there was due 
process compliance with the holding and mandated sequence of 
events specified in a recent precedent decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), where the United States Court of Appeals 
for Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I").  See also VAOGCPREC 7-2004 (July 16, 2004) discussing 
the Court's holding in Pelegrini II.  In Pelegrini II, 
just as in Pelegrini I, the Court held, among other things, 
that VCAA notice must be provided to a claimant before an 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ, i.e., RO) on the claim.  Id.  

The AOJ in this case is the RO in Pittsburgh, and the RO did 
just that.  See, too, VAOPGCPREC 8-2003 (Dec. 22, 2003) 
(where VA receives a notice of disagreement (NOD) that raises 
a new issue in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate the 
newly raised issue).  This is precisely what occurred in this 
particular case concerning the claim for hearing loss in the 
right ear, as the RO provided the VCAA notice in the context 
of when the veteran filed his claim of entitlement to service 
connection for right ear hearing loss.  And, as indicated, 
this benefit has since been granted, and the current appeal 
concerning this claim is for a higher initial rating.  So 
additional VCAA notice concerning this additional, 
"downstream," issue is not required.  

Also bear in mind the Board remanded the veteran's claim to 
the RO in July 2004, in part, to ensure VCAA compliance, and 
a second VCAA letter was issued later in July 2004 in 
response.  This, incidentally, was prior to sending him the 
March 2005 supplemental statement of the case (SSOC) - when 
the RO readjudicated his claim based on any additional 
evidence that had been submitted or otherwise obtained since 
the initial rating decision at issue and the statement of the 
case (SOC).  This was before his appeal was recertified to 
the Board for adjudication.  So he already has been fully 
apprised of this law and had more than ample opportunity to 
identify and/or submit additional supporting evidence in 
response.  Consequently, there is no problem insofar as the 
timing of the VCAA notice.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See also VAOPGCPREC 16-92 (July 24, 
1992).



Concerning content, VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The November 2002 and more recent July 2004 VCAA letters 
provided the veteran with notice of the evidence needed to 
support his claim that was not on record at the time the 
letters were sent, the evidence VA would assist him in 
obtaining, and the evidence it was expected that he would 
provide.  The letters satisfied the first three notice 
requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but did not include the specific language of 
the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the VCAA letters did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The letters requested that he 
provide or identify any evidence supporting his claim and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (Requesting additional evidence supportive of the 
claim rather than evidence that pertains does not have the 
natural effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists).  

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), private medical records, and 
VA medical records - including those he specifically 
indicated would support his claim when submitting an August 
2004 statement (on VA Form 21-4138) in response to his July 
2004 VCAA letter from the Appeals Management Center (AMC).  
In addition, the RO also had him undergo VA examinations to 
assess the severity of his hearing loss, including still 
recently in December 2004 following the Board's remand.  And 
although offered, he declined his opportunity for a hearing 
to provide oral testimony in support of his claim.  38 C.F.R. 
§ 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the veteran's claim.



Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as alluded 
to earlier, where, as here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson, 12 Vet. App. at 125-26 (1999).  
This, in turn, will compensate the veteran for times since 
filing his claim when his disability may have been more 
severe than at other times during the course of his appeal.

The veteran was first afforded a VA examination in December 
2002.  According to the report, he had right ear pure-tone 
thresholds of 30 decibels at 500 Hertz, 35 decibels at 1000, 
2000, and 3000 Hertz, and 50 decibels at 4000 Hertz.  
His average right ear pure-tone threshold was 39 decibels.  
His speech recognition score was 82 percent.  The VA examiner 
concluded the veteran had mild to severe sensorineural 
hearing loss in his right ear from 250 to 8000 Hertz.  His 
left ear was noted as having moderate sensorineural hearing 
loss from 3000 to 4000 Hertz, with an average pure-tone 
threshold of 30 decibels and a speech recognition score of 96 
percent.  The diagnosis was bilateral sensorineural hearing 
loss, more pronounced on the right, with good to excellent 
word recognition.

June 2003 VA medical records indicate the veteran had poor 
hearing and complained that he felt his right ear hearing was 
muffled and congested.  An audiogram showed mixed hearing 
loss on the right side.  A CT scan of the temporal bone was 
recommended.

Private medical records from the University of Pittsburgh 
Medical Center, dated in July 2003, show the veteran was 
medically cleared to receive a right ear hearing aid.  

A November 2003 VA audiogram indicates the veteran had right 
ear pure-tone thresholds of 35 decibels at 500 Hertz, 40 
decibels at 1000 Hertz, 45 decibels at 2000 and 3000 Hertz, 
and 55 decibels at 4000 Hertz.  His speech recognition score 
was 80 percent.  He had left ear pure-tone thresholds of 20 
decibels at 500 Hertz, 15 decibels at 1000 and 2000, and 3000 
Hertz, and 40 decibels at 4000 Hertz.  His left ear speech 
recognition score was 100 percent.  The examining audiologist 
concluded the veteran had mixed hearing loss in his right ear 
and sensorineural hearing loss in his left ear.

The veteran was more recently afforded a VA examination in 
December 2004.  The report of that evaluation indicates he 
had right ear pure-tone thresholds of 35 decibels at 500 
Hertz, 45 decibels at 1000, 2000, and 3000 Hertz, and 
55 decibels at 4000 Hertz.  His average right ear pure-tone 
threshold was 48 decibels.  His speech recognition score was 
84 percent.  The examining VA audiologist concluded the 
veteran had mild to moderately severe sensorineural hearing 
loss in his right ear from 500 to 8000 Hertz.  His left ear 
was noted as having moderate to mild sensorineural hearing 
loss from 3000 to 8000 Hertz, with an average pure-tone 
threshold of 34 decibels and a speech recognition score of 88 
percent.  The diagnosis was bilateral sensorineural hearing 
loss, more pronounced on the right, with good word 
recognition bilaterally.



In evaluating service-connected hearing loss, disability 
ratings are derived by a "mechanical" (i.e., 
nondiscretionary) application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Ratings for hearing loss range from 
noncompensable (i.e., 0 percent) to 100 percent based on 
organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests in conjunction with 
the average hearing threshold, as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  The rating schedule establishes auditory acuity 
levels designated from Level I for essentially normal hearing 
acuity through Level XI for profound deafness.  VA 
audiological examinations are conducted using a controlled 
speech discrimination test together with the results of a 
pure tone audiometry test.  The vertical lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (2004). 

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed and, therefore, has no effect on the 
veteran's claim.  But pertinent changes were made to 
38 C.F.R. § 4.86.

The language of 38 C.F.R. § 4.86(a) now provides that, when 
the pure-tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the pure tone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
Unfortunately, neither 38 C.F.R. § 4.86(a) nor (b) is 
applicable in this particular appeal.

According to the results of the hearing evaluations the 
veteran has undergone, there simply is no basis for assigning 
a higher, i.e., compensable rating for the service-connected 
hearing loss in his right ear.  The clinical evidence of 
record shows that his right ear hearing loss is at level II.  
During his most recent VA examination in December 2004, he 
had an average pure-tone threshold of 48 decibels in his 
right ear and 84 percent speech discrimination.  This 
correlates to level II hearing acuity for this ear.  
Nevertheless, because his left ear is not service connected, 
and he is not deaf in this ear, it is presumed that he has 
level I (meaning "normal") hearing acuity in this ear.  
See 38 U.S.C.A. § 1160(a) (West 2002).  This is true even 
considering the amendments to § 1160(a)(3), effective 
December 6, 2002, based on the results of the December 2004 
VA hearing evaluation the Board had requested when remanding 
this case in July 2004.  Thus, a noncompensable (i.e., 0 
percent) rating is assigned.  38 C.F.R. §§ 4.14, 4.85, Table 
VII, Diagnostic Codes 6100 to 6101 (2004).  So there is no 
basis for assigning a higher rating.

Also, since the veteran has not had a compensable hearing 
loss in his right ear at any time since filing his claim, his 
rating cannot be "staged" under Fenderson, either.

In determining the veteran is not entitled to a higher 
(compensable) rating for his right ear hearing loss, the 
Board has also considered whether he is entitled to a higher 
rating on an extra-schedular basis.  However, the record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1).  There is no indication the hearing loss in 
his right ear has caused marked interference with his 
employment (meaning beyond that contemplated by the rating 
currently assigned) or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Accordingly, the 
Board does not have to refer this case to the Director of 
VA's Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Inasmuch as, for the reasons stated, the preponderance of the 
evidence is against the claim, it must be denied because the 
benefit-of-the-doubt rule is inapplicable.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an initial compensable rating for right ear 
hearing loss is denied.




	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


